PER CURIAM.
By petition for a writ of certiorari Richard F. Thompson seeks review of a non-final order denying his motion to dismiss the former wife’s “Motion to Amend Rehabilitative Alimony.” The latter was construed by the lower court to be a petition for modification of the final judgment of dissolution. He contends the trial court lacked jurisdiction. We deny the petition.
A non-final order is reviewable by certiorari only in limited circumstances. “The order must depart from the essential requirements of law and thus cause material injury to the petitioner throughout the remainder of the proceedings below, effectively leaving no adequate remedy on appeal.” Martinr-Johnson, Inc. v. Savage, 509 So.2d 1097, 1099 (Fla.1987). Although petitioner makes the conclusory statement that there is no adequate remedy by appeal, he has made no argument nor has he cited any authority that would support that claim.
PETITION DENIED.
W. SHARP, PETERSON and GRIFFIN, JJ., concur.